PER CURIAM.
Notice of this appeal was filed in the office of the Clerk of the Circuit Court in and for Lee County on the 64th day after the rendition of the appealed judgment. The 60th and 61st days fell on a weekend, and the 63rd day was a holiday. However, the aforesaid office was open on the 62nd day, and consequently that day was the last day on which notice of this appeal could have been filed. Fla.App.R. 3.2b, 3.18, 32 F.S.A. We are, thus, without jurisdiction over this cause and must dismiss. Ramagli Realty Co. v. Craver, Fla.1960, 121 So.2d *468648, 651-652; In re Trust of Walker, Fla.App.1962, 143 So.2d 363, 364.
Appeal dismissed.
LILES, C. J., and PIERCE and HOB-SON, JJ., concur.